Citation Nr: 1825412	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the RO in Nashville, Tennessee, which in pertinent part, denied service connection for tinnitus.  

In November 2016, the Veteran testified at a Travel Board hearing at the RO in Nashville, Tennessee, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with bilateral tinnitus.

2.	The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.	The Veteran's current bilateral tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for tinnitus, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with tinnitus, which is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable as to tinnitus. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran asserts that the currently diagnosed tinnitus is the result of the same in-service noise exposure for which service connection for bilateral sensorineural hearing loss was granted in the April 2013 rating decision on appeal.  See November 2016 Board hearing transcript.  Initially, the Board finds that the Veteran is currently diagnosed with bilateral tinnitus.  An April 2013 VA audiometric examination report reflects a diagnosis for tinnitus.

The Board also finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  During the November 2016 Board hearing, the Veteran testified to experiencing acoustic trauma from being in close proximity to repeated gunfire throughout military service.  The Veteran reported similar in-service noise exposure during the April 2013 VA examination, for which the VA examiner found was sufficient to cause bilateral sensorineural hearing loss.  Similar to tinnitus, sensorineural hearing loss is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the United States Court of Appeals for Veterans Claims (Court) referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  Likewise, in referencing the same sources, the Court noted that tinnitus is most commonly associated with acute noise exposure and noise-induced hearing loss.

Because the Veteran sustained nerve damage that caused the service-connected sensorineural hearing loss, by necessary logical inference, the same nerve damage to the inner ear caused the current bilateral tinnitus.  The Board finds that, based upon both medical and legal authority, the in-service acoustic trauma caused permanent nerve damage to the auditory nerve or inner ear, which denotes the onset of the current tinnitus in service.  Such tinnitus is a permanent disability that was incapable of actual improvement of the nerve damage because tinnitus either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of tinnitus that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. 258; VA Training Letter 10-02.

Notwithstanding the above, the April 2013 VA examiner opined that the Veteran's tinnitus is less likely than not the result of military service because the Veteran did not provide a clear nexus between the onset of tinnitus and military noise exposure.  However, multiple lay statements of record before and after the April 2013 VA examination reflect the Veteran has consistently stated that he began experiencing symptoms of tinnitus during service.  See November 2012 claim; January 2013 lay statement.  As such, the Board finds the April 2013 VA examiner's opinion is of no probative value as it is based on inaccurate factual history regarding the onset of symptoms of tinnitus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The record also contains a September 2014 VA addendum opinion wherein the VA examiner opined that the current tinnitus is less likely than not caused by the service-connected hearing loss.  The VA examiner explained that, while hearing loss and tinnitus often co-exist and may have similar etiologies such as noise exposure, the two conditions can also exist independently from one another.  The September 2014 VA examiner further provided that there are many possible causes for tinnitus beyond noise exposure such as head injury, brain tumors, middle ear diseases, and certain medication; however, the record contains no indication that any of the other potential causes of tinnitus are applicable to the Veteran in this case, nor did the September 2014 VA examiner address the etiology of this Veteran's tinnitus or why the demonstrated military noise exposure was not the cause of the current tinnitus.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as directly incurred in service.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. §7104 (2012).


ORDER

Service connection for bilateral tinnitus is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


